86 F.3d 1154
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Ronald A. WILSON, Petitioner.
Nos. 95-8099, 95-8101.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 29, 1995.Decided May 22, 1996.

On Petitions for Writ of Mandamus.  (CA-94-824;  CA-95-2083-L)
Ronald A. Wilson, Petitioner Pro Se.
PETITIONS DENIED.
Before WILKINSON, Chief Judge, WIDENER and
OPINION
PER CURIAM:


1
In these consolidated cases, Ronald A. Wilson petitions this court for mandamus relief in two cases in the district court.   In No. 95-8099, Wilson complains that there has been excessive delay in resolving his habeas corpus petition, 28 U.S.C. § 2254 (1988), and that his motions for appointment of counsel have been denied.   He also alleges that the district court judge hearing the case is biased against him because Wilson has filed two other mandamus petitions involving the judge and because two of Wilson's cases involve conflicting defenses.   Case No. 95-8101 stems from a 42 U.S.C. § 1983 (1988) action Wilson filed in the district court.   He asks that this court order the district court to grant no further extensions of time to Defendant and that a new district judge be assigned to the case.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court for N. Dist., 426 U.S. 394, 402 (1976).   The writ is not available as a substitute for an appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Petitioner bears the heavy burden of showing that he has no other means of obtaining relief and that his right to such relief is clear and indisputable.  First Fed.  Sav. & Loan Ass'n v. Baker (In re First Fed.  Sav. & Loan Ass'n), 860 F.2d 135, 138 (4th Cir.1988).


3
In No. 95-8099, the magistrate judge issued a report and recommendation on October 6, 1995.   Thus, there is no inordinate delay.   Wilson may obtain review of the district court's refusal to appoint counsel on appeal.   Therefore, he has not shown that he has no other adequate means of relief.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).   Wilson's conclusory allegations of judicial bias do not sufficiently allege a personal bias which would prevent the district judge from rendering an impartial decision.  Id. at 827.


4
In No. 95-8101, the case was reassigned to another district judge, and judgment has been rendered.   Thus, Wilson's complaints are moot.   We grant Wilson leave to proceed in forma pauperis and deny his petitions for writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED